          Case 1:19-cv-04332-VMS Document 24 Filed 03/16/20 Page 1 of 4 PageID #: 70

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                 32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                           New York, NY 10004
Denise Schulman                                                                                  Phone (212) 688-5640
Josef Nussbaum                                                                                      Fax (212) 688-2548
Lucas Buzzard                                                                                         www.jk-llp.com



        March 15, 2020

        VIA ECF

        Honorable Vera M. Scanlon, U.S.M.J.
        United States District Court
        Eastern District of New York
        225 Cadman Plaza, Courtroom 13A
        Brooklyn, NY 11201

                           Re: Guzman et al v. Newtown Bar LLC et al., 19 CV 4332

        Dear Judge Scanlon,

               We represent Plaintiffs in the above-captioned matter. In advance of the conference
        scheduled for March 17, 2020, we submit this letter to respectfully request that the Court
        approve the Settlement Agreement and Release (“Agreement”) in this matter as a fair and
        reasonable resolution of a bona fide dispute in accordance with, inter alia, the Fair Labor
        Standards Act (“FLSA”) and New York Labor Law (“NYLL”) under Cheeks v. Freeport
        Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The Agreement is submitted herewith as
        Exhibit 1, and the Parties’ Stipulation of Dismissal is attached as Exhibit A to the Agreement.
        Accordingly, we respectfully request that Your Honor approve the proposed Agreement and “So-
        Order” the Stipulation of Dismissal attached thereto.

                Plaintiffs worked as kitchen staff at Defendants’ restaurant Las Catrinas at various times
        between April 2018 and June 2019. In their Complaint, Plaintiffs allege that Defendants: (1)
        failed to pay Plaintiffs the proper minimum wages and overtime premiums, in violation of the
        FLSA and NYLL; (2) failed to pay Plaintiffs any “spread of hours” pay on days which Plaintiffs’
        workday spanned more than ten hours. See New York Codes Rules and Regulations
        (“NYCRR”), tit. 12 § 142-2.4; and (3) failed to provide Plaintiffs with the appropriate wage
        notices required under N.Y. Lab. Law § 195(1) and (3). Defendants deny all the allegations

                As set forth in the Agreement, Plaintiffs have agreed to settle their claims for $40,000.
        The Parties reached the settlement just prior to attending a Court Ordered mediation as part of
        the mediation referral program pilot program for cases brought under the FLSA. As part of the
        referral order, the Parties were required to produce all payroll records in their possession. In
        advance of the mediation, Defendants produced significant financial records, which established
        Defendants’ dire financial situation. For example, Defendants produced bank statements which
        recorded multiple instances that the restaurant’s bank accounts had been overdrawn.



	  
	  
       Case 1:19-cv-04332-VMS Document 24 Filed 03/16/20 Page 2 of 4 PageID #: 71




        Based on the available payroll records as well as Plaintiffs’ reasonable recollection of the
hours they worked, Plaintiffs were able to fine-tune their damages calculations prior to
mediation. In short, Plaintiffs estimate their best-case compensatory damages for the wage and
hour—including spread of hours—violations at approximately $28,000. If successful at trial,
Plaintiffs could also recover significant penalties for the wage notice and wage statement
violations as well as liquidated damages.

        “In determining whether the proposed settlement is fair and reasonable, a court should
consider the totality of circumstances, including but not limited to the following factors: (1) the
plaintiff’s range of possible recovery; (2) the extent to which the settlement will enable the
parties to avoid anticipated burdens and expenses in establishing their respective claims and
defenses; (3) the seriousness of the litigation risks faced by the parties; (4) whether the
settlement agreement is the product of arm's-length bargaining between experienced counsel; an
(5) the possibility of fraud or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 336
(S.D.N.Y. 2012) (citations an quotations omitted).

         Here, the Agreement is reasonable and should be approved because it is a fair
compromise of disputed claims in light of the risks in this case. As set forth in the copy of an
Excel spreadsheet attached hereto as Exhibit 2, Plaintiffs’ “best case” actual compensatory
damages for FLSA and NYLL claims based on the allegations in the Complaint are
approximately $28,000. In addition, as set forth in the attached spreadsheet, Defendants could be
liable to pay Plaintiffs significant penalties, bringing plaintiffs maximum recovery to
approximately $87,000. These figures are based on allegations that Defendants contest and
which carried risks. Specifically, Defendants contend that they paid Plaintiffs for all hours
worked, including overtime and spread of hours pay. Thus, Plaintiffs faced legal and factual
risks on their primary claims. Nonetheless, the settlement amounts to almost 100% of the unpaid
wages they allege they are owed under the FLSA and NYLL.

        Plaintiffs’ claims were also properly settled at a discount, as—given the Defendants’
financial situation—there was also substantial risk that they would be unable to pay any more
than the amount that the Parties settled. In fact, for that reason, Plaintiffs agreed to accept the
Settlement Sum in 22 monthly installments. See Agreement at ¶ 1.b.

        The settlement was the result of arm’s-length negotiations following document
productions by both Parties, as well as multiple conversations between counsel related to the
documents the Parties produced. Thus, Plaintiffs were able to fairly evaluate the strengths and
weaknesses of their claims and the ultimate settlement. The litigation was aggressively and
expeditiously litigated and finally resolved on the eve of a mediation with an eye towards saving
the Parties’ time and resources by resolving this matter before attending a full day mediation.

         Finally, the Agreement provides for reasonable attorneys’ fees and costs to Plaintiffs’
counsel. Under the Agreement, Plaintiffs’ counsel will receive $400 as a recovery of the cost of
filing the Complaint in this matter and one-third of the after-costs settlement – or $12,200 – as
attorneys’ fees. The proposed fee award of one-third of the settlement amount should be
approved because it was consensual and agreed to by the Plaintiffs. A request for a one-third fee
is also consistent with Plaintiffs’ retainer agreement. See Mireku v. Red Vision Sys., Inc., No. 11

	  
	  
                Case 1:19-cv-04332-VMS Document 24 Filed 03/16/20 Page 3 of 4 PageID #: 72




  Civ. 9671, 2013 U.S. Dist. LEXIS 172102 (S.D.N.Y. Dec. 6, 2013) (noting the consensual nature
  of the fee arrangement); see also Rangel v. 639 Grand St. Meat & Produce Corp., No. 13 Civ.
  3234, 2013 U.S. Dist. LEXIS 134207, at *4 (E.D.N.Y. Sept. 19, 2013) (“Pursuant to plaintiff’s
  retainer agreement with counsel, the fee is one-third of the settlement amount, plus costs. This
  fee arrangement is routinely approved by courts in this Circuit.”). (A copy of the retainer
  agreement is attached hereto as Exhibit 3.)

          Moreover, “one-third contingency fees . . . are commonly accepted in the Second Circuit
  in FLSA cases.” Ashby v. Go N.Y. Tours Inc., 2017 U.S. Dist. LEXIS 137151, at *6 (S.D.N.Y.
  Aug. 22, 2017) (quoting Najera v. Royal Bedding Co., LLC, No. 13 Civ. 1767 (NGG) (MDG),
  2015 U.S. Dist. LEXIS 71877, 2015 WL 3540719, at *3 (E.D.N.Y. June 3, 2015)). See also, e.g.
  Villanueva, No. 16-cv-8782 (AJN), 2018 U.S. Dist. LEXIS 116379, at *8 (S.D.N.Y. July 12,
  2018) (“Courts in this District routinely award one third of a settlement fund as a reasonable fee
  in FLSA cases.”) Chung v. Brooke's Homecare LLC, No. 17-CV-2534 (AJN), 2018 U.S. Dist.
  LEXIS 80098, at *4 (S.D.N.Y. May 10, 2018) (“Courts routinely award 33.33% of a settlement
  fund as a reasonable fee in FLSA cases.”) (Cruz v. Jos Concept LLC, No. 16-CV8377 (VSB),
  2017 U.S. Dist. LEXIS 139079, at *6-7 (S.D.N.Y. Aug. 26, 2017) (“Nevertheless, an award of
  $6,600 does not constitute a windfall for Plaintiff's counsel, and appears to be reasonable
  compensation for the work put into this case. In addition, the requested attorney's fees represent a
  2.0 multiplier of the lodestar amount, which is a relatively low multiplier as ‘lodestar multipliers
  of nearly 5 have been deemed ‘common’ by courts in this District.’”)(citing In re EVCI Career
  Colleges Holding Corp. Sec. Litig., No. 05 Civ. 10240 (CM), 2007 U.S. Dist. LEXIS 57918,
  2007 WL 2230177, at *17 n.7 (S.D.N.Y. July 27, 2017)(collecting cases).

         To the extent that the Court deems a “lodestar” crosscheck appropriate, Plaintiffs’
  counsel’s lodestar is $7,585.00, as set forth in the chart below.

        Attorney                                                                                                                                                                                                                                      Hours   Rate   Total
D. Maimon Kirschenbaum1                                                                                                                                                                                                                                 4.8   $450   $2,160
    Josef Nussbaum2                                                                                                                                                                                                                                    15.5   $350   $5,425
         Totals                                                                                                                                                                                                                                        20.3     -    $7,585


  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
  1
                D. Maimon Kirschenbaum graduated from Fordham University School of Law in 2005 and has worked at Joseph
                & Kirschenbaum LLP (“JK”) since then. As a result of his accomplishments representing food service workers in
                New York City, he became a member/partner of the firm in May 2007. Mr. Kirschenbaum currently manages the
                firm, while also maintaining a docket comprised largely of individual and class/collective wage and hours
                lawsuits. His billable rate has been approved at $450 per hour. See e.g., Lizondro-Garcia v. Kefi LLC, No. 12 Civ.
                1906, 2015 U.S. Dist. LEXIS 85873, at *20 (S.D.N.Y. July 1, 2015).
  2
                I graduated from McGill University’s Faculty of Law in 2009. I have been a litigation associate at JK since June
                2011 and was named partner in January 2020. The majority of my docket involves individual and class/collective
                wage and hour actions. In 2016—almost four years ago—my billable rate was approved by a Court in this District
                at $325. See, e.g., Quito v. Kuo Yang, et al, 14 Civ. 3926, Dkt. No. 54.



  	  
  	  
  	  
       Case 1:19-cv-04332-VMS Document 24 Filed 03/16/20 Page 4 of 4 PageID #: 73




        For the foregoing reasons, Plaintiffs respectfully request that the Court approve the
Parties’ Agreement and “so order” the stipulation of dismissal.

           We thank the Court for its attention to this matter.


Respectfully submitted,
/s/ Josef Nussbaum
Josef Nussbaum
	  

cc:        All counsel of record (via ECF)


	  

	  




	  
	  
